Title: To George Washington from Charles Cotesworth Pinckney, 8 March 1799
From: Pinckney, Charles Cotesworth
To: Washington, George



Dear Sr
Charleston [S.C.] March 8th 1799

Mrs Pinckney, my Daughter Eliza & myself arrived in good health in this City without having met with any accident since we had the pleasure of seeing you, and return Mrs Washington & yourself our best thanks for the kindness we received from you at Mount Vernon.
On Wednesday next I shall set out with Brigr Genl Washington for Georgia to settle the Army arrangements & to reconnoitre the sea coast of Georgia to St Mary’s River which divides that state from Florida. I shall then proceed to the posts on the Indian Frontier on the Oconoce River where the Secretary of War informs me some differences & a spirit of insubordination are apparent among the officers. I shall endeavour to settle the differences and introduce order, as I am convinced of the necessity of enforcing a strict discipline in every part of the Army. When I have accomplished

this object, I shall return to this City, and as Brigr Genl Washington is desirous of going to Princeton to enter his Son in the College there I have very willingly consented to it, and on his return he will see what Men may have been raised in Virginia, and if the Regiments shall be nearly completed in that State, I shall on his arrival here set out agreeably to your plan for Harper’s Ferry to assist in training & disciplining the troops which may be there assembled. On my arrival at that station, I propose taking a Virginian for one of my Aids and will be much obliged to you to point out to me one of the Captains who has the requisite qualifications for that office.
Mrs Pinckney & my Daughter unite with me in best respects to you & Mrs Washington, & request you will remember us to Mr & Miss Custis, Coll Lear & Capn Lewis. I have taken measures to procure some Cran⟨e⟩ Feathers for your plume, & will forward them by Brigr Genl W. Mrs P. encloses to Mrs W. some Melon seeds. I remain with the greatest esteem & regard Your affectionate, obliged & faithful humble ser⟨vant⟩

Charles Cotesworth Pinckney

